 NOT FOR PUBLICATION
                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

                                               :
 STAFF4JOBS, LLC, doing business as,           :
 LYNEER STAFFING SOLUTIONS,                    :
                                               :       Civil Action No. 3:18-cv-13399-BRM-LHG
                        Plaintiff,             :
        v.                                     :
                                               :                      OPINION
 LIST LOGISTICS, LLC and GEORGE                :
 YFANTOPULOS,                                  :
                                               :
                        Defendants.            :
                                               :

 MARTINOTTI, DISTRICT JUDGE

       Before this Court is Defendants List Logistics, LLC (“List”) and George Yfantopulos’

(“Yfantopulos”) (collectively, “Defendants”) Motion to Dismiss (ECF No. 14). Plaintiff

Staff4Jobs, LLC (“Staff4Jobs”) opposes the Motion. (ECF No. 15.) Having reviewed the

submissions filed in connection with the motion and having declined to hold oral argument

pursuant to Federal Rule of Civil Procedure 78(b), for the reasons set forth below and for good

cause shown, Defendants’ Motion is GRANTED.

I.     BACKGROUND

       A.      Factual Background

       For the purposes of the motion to dismiss, the Court accepts the factual allegations in the

Complaint as true and draws all inferences in the light most favorable to plaintiff. See Phillips v.

Cty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). The Court also considers any “document

integral to or explicitly relied upon in the complaint.” In re Burlington Coat Factory Sec. Litig.,

114 F.3d 1410, 1426 (3d Cir. 1997).
                                                   1
                       1.     The Parties

       Staff4Jobs is a New Jersey Limited Liability Company with its principal place of business

in New Jersey. (Compl. (Ex. A to ECF No. 1) ¶ 1.) List “is a limited liability company with a

principle place of business . . . [in New Jersey].” (Id. ¶ 3.) Yfantopulos is the CEO and President

of List and domiciled in Massachusetts. (Id. ¶¶ 2, 18.)

                       2.     The Agreement

       “On March 30, 2015, Yfantopulos caused L[ist] to enter an agreement (‘Agreement’) with

[Staff4Jobs] for staffing services, wherein Defendants promised to make payment, with interest

thereon in monthly payments . . . .” (Id. ¶ 5.) Staff4Jobs “provided all requested staffing services

in accordance with the Agreement.” (Id. ¶ 6.) But, “Defendants failed to remit payment for said

services in accordance with the Agreement” and owe Staff4Jobs $964,705.29, plus interest. (Id. ¶¶

8-10.) Yfantopulos made false representations to Staff4Jobs when entering into the Agreement,

that List had the financial capacity to make payments in accordance with the terms of the

Agreement. (Id. ¶ 19.) However, List “was undercapitalized and never had the funding to stand on

its own, without Yfantopulos.” (Id. ¶ 14.)

       B.      Procedural Background

       Staff4Jobs filed this action in the Superior Court of New Jersey on July 26, 2018, which

was subsequently removed to this Court on August 30, 2018. (ECF No. 1.) The Complaint alleges

the following causes of actions: (1) breach of contract against both Defendants; (2) book account

against both Defendants; (3) piercing the corporate veil as to Yfantopulos; (4) fraud against both

Defendants; (5) conversion against both Defendants; (6) quantum meruit against both Defendants;

and (7) breach of fiduciary duties as to Yfantopulos. (Ex. A. to ECF No. 1.) On November 20,

2018, Defendants filed a Motion to Dismiss. (ECF No. 14.) Staff4Jobs filed an opposition on
                                                 2
December 3, 2018. (ECF No. 15.)

II.    LEGAL STANDARDS

       A. Federal Rule of Civil Procedure 12(b)(2)

       On a motion to dismiss for lack of personal jurisdiction under Federal Rule of Civil

Procedure 12(b)(2), the plaintiff bears the burden of establishing the court’s jurisdiction over the

defendant. Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 97 (3d Cir. 2004). Although the plaintiff

must ultimately prove personal jurisdiction by a preponderance of the evidence, such a showing is

unnecessary at the early stages of litigation. Mellon Bank (E.) PSFS, Nat. Ass’n v. Farino, 960

F.2d 1217, 1223 (3d Cir. 1992). Instead, the plaintiff must “present[] a prima facie case for the

exercise of personal jurisdiction by establishing with reasonable particularity sufficient contacts

between the defendant and the forum state.” Id. at 1223 (citations omitted). Because a Rule

12(b)(2) motion “is inherently a matter which requires resolution of factual issues outside the

pleadings,” the jurisdictional allegations may be supported with sworn affidavits or other

documents. Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009). Once the

plaintiff meets his or her burden, the burden shifts to the defendant to establish the presence of

other considerations that would render the exercise of personal jurisdiction unreasonable. Carteret

Sav. Bank, FA v. Shushan, 954 F.2d 141, 150 (3d Cir. 1992) (citation omitted).

       B. Federal Rule of Civil Procedure 12(b)(6)

       In deciding a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

district court is “required to accept as true all factual allegations in the complaint and draw all

inferences in the facts alleged in the light most favorable to the [plaintiff].” Phillips, 515 F.3d at

228. “[A] complaint attacked by a . . . motion to dismiss does not need detailed factual allegations.”

Bell Atl. v. Twombly, 550 U.S. 544, 555 (2007). However, the plaintiff’s “obligation to provide the
                                                  3
‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Id. (citing Papasan v. Allain, 478 U.S.

265, 286 (1986)). A court is “not bound to accept as true a legal conclusion couched as a factual

allegation.” Papasan, 478 U.S. at 286. Instead, assuming the factual allegations in the complaint

are true, those “[f]actual allegations must be enough to raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555.

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when

the pleaded factual content allows the court to draw the reasonable inference that the defendant is

liable for misconduct alleged.” Id. This “plausibility standard” requires the complaint allege “more

than a sheer possibility that a defendant has acted unlawfully,” but it “is not akin to a ‘probability

requirement.’” Id. (quoting Twombly, 550 U.S. at 556). “Detailed factual allegations” are not

required, but “more than an unadorned, the defendant-harmed-me accusation” must be pled; it

must include “factual enhancements” and not just conclusory statements or a recitation of the

elements of a cause of action. Id. (quoting Twombly, 550 U.S. at 555, 557).

        “Determining whether a complaint states a plausible claim for relief [is] . . . a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

        While as a general rule, a court may not consider anything beyond the four corners of the

complaint on a motion to dismiss pursuant to 12(b)(6), the Third Circuit has held “a court may
                                                   4
consider certain narrowly defined types of material without converting the motion to dismiss [to

one for summary judgment pursuant under Rule 56].” In re Rockefeller Ctr. Props. Sec. Litig., 184

F.3d 280, 287 (3d Cir. 1999). Specifically, courts may consider any “‘document integral to or

explicitly relied upon in the complaint.” In re Burlington Coat Factory Sec. Litig., 114 F.3d at

1426.

III.    DECISION

        A.      Personal Jurisdiction over Yfantopulos

        Staff4Jobs does not allege Yfantopulos is subject to general personal jurisdiction in this

Court. (ECF No. 15 at 3.) Yfantopulos is domiciled in Massachusetts, and Staff4Jobs does not

allege he has any contact with New Jersey beyond the scope of Staff4Jobs’ claims. (Id. at 3-5.)

Therefore, Yfantopulos is not subject to general personal jurisdiction in this Court. Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011) (“For an individual, the

paradigm forum for the exercise of general jurisdiction is the individual’s domicile . . . .”).

        Instead, Staff4Jobs contends Yfantopulos is subject to specific personal jurisdiction in this

Court. (ECF No. 15 at 3-5.) Specifically, Staff4Jobs claims Yfantopulos made misrepresentations

to Staff4Jobs that List had the financial capability to make payments as described under the terms

of the Agreement during meetings that took place in New Jersey, including a meeting on

September 14, 2016. (Id. at 5.) It further asserts false misrepresentations were exchanged via email

and telephone directed at people in New Jersey. (Id.)

        “[A] federal district court may assert personal jurisdiction over a nonresident of the state

in which the court sits to the extent authorized by the law of that state.” Marten v. Godwin, 499

F.3d 290, 296 (3d Cir. 2007) (quoting Provident Nat’l Bank v. Cal. Fed. Sav. & Loan Ass’n, 819

F.2d 434, 437 (3d Cir. 1987)). In New Jersey, “courts may exercise jurisdiction over a nonresident
                                                  5
defendant to the uttermost limits permitted by the United States Constitution.” Nicastro v.

McIntyre Mach. Am., Ltd., 987 A.2d 575, 589 (2010), rev’d on other grounds sub nom., J. McIntyre

Mach., Ltd. v. Nicastro, 564 U.S. 873 (2011). “Accordingly, in determining whether personal

jurisdiction exists, we ask whether, under the Due Process Clause, the defendant has certain

minimum contacts with [New Jersey] such that the maintenance of the suit does not offend

traditional notions of fair play and substantial justice.” O’Connor v. Sandy Lane Hotel Co., 496

F.3d 312, 316 (3d Cir. 2007).

       Personal jurisdiction may be established through general jurisdiction or specific

jurisdiction over a defendant. Goodyear Dunlop Tires Operations, S.A., 564 U.S. at 919 (noting

that “opinions in the wake of the pathmarking International Shoe decision have differentiated

between general or all-purpose jurisdiction, and specific or case-linked jurisdiction”). “For an

individual, the paradigm forum for the exercise of general jurisdiction is the individual’s

domicile[.]” Daimler AG v. Bauman, 134 S. Ct. 746, 760 (2014) (quoting Goodyear Dunlop Tires

Operations, S.A., 564 U.S. at 924).

       Specific jurisdiction may be established over a defendant where the defendant “has

purposefully directed his activities at residents of the forum and the litigation results from alleged

injuries that arise out of or relate to those activities.” Burger King Corp. v. Rudzewicz, 471 U.S.

462, 472 (1985) (internal citations omitted). More specifically, specific jurisdiction requires that:

“(1) the defendant purposefully directed its activities at residents of the forum, (2) the claim arises

out of or relates to those activities, and (3) the assertion of personal jurisdiction is reasonable and

fair.” WAG Acquistion, LLC v. Multi-Media, LLC, No. 14-1661, 2015 WL 5310203, at *12 (D.N.J.

Sept. 10, 2015) (citation omitted); Shuker v. Smith & Nephew, PLC, No. 16-3785, 2018 WL


                                                  6
1096185, at *14 (3d Cir. Mar. 1, 2018) (stating “what is necessary [for specific jurisdiction] is a

deliberate targeting of the forum”) (citation omitted).

       A court’s exercise of personal jurisdiction “requires some act by which the defendant

purposefully avails itself of the privilege of conducting activities within the forum State, thus

invoking the benefits and protections of its laws.” J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S.

873, 880 (2011) (emphasis added). Additionally, due process requires that “maintenance of the

suit does not offend ‘traditional notions of fair play and substantial justice.’” Helicopteros

Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984) (quoting Int’l Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945)); see also O’Connor, 496 F.3d at 316 (discussing the three-

step process in determining personal jurisdiction). Importantly, “the defendant’s conduct and

connection with the forum State [must be] such that he should reasonably anticipate being hauled

into court there.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980). “[A]

plaintiff’s residence, by itself, is insufficient to establish personal jurisdiction” over a defendant.

Choi v. Damul Corp., No. 12-2440, 2014 WL 314669, at *7 (D.N.J. Jan. 27, 2014). “Once specific

jurisdiction is established, a defendant can be sued in the jurisdiction only in the matter from which

the jurisdiction arises.” Boswell v. Cable Servs. Co., Inc., No. 16-4498, 2017 WL 2815077, at *3

(D.N.J. June 29, 2017).

       Generally, “an individual whose contacts with the forum state are in his corporate capacity

does not thereby become subject to jurisdiction in his individual capacity.” Norben Imp. Corp. v.

Metro. Plant & Flower Corp., No. 05-54, 2005 WL 1677479, at *5 (D.N.J. July 15, 2005) (citing

Nicholas v. Saul Stone & Co., LLC, No. 97–860, 1998 WL 34111036, at *10 (D.N.J. June 30,

1998), aff’d, 224 F.3d 179 (3d Cir. 2000)). This principle “is intended to prevent a corporate

officer’s official contacts with the forum state from serving as a basis for personal jurisdiction over
                                                  7
the officer individually.” Id. Additionally, “personal jurisdiction does not exist over a corporate

officer simply because the corporate entity itself may be amendable to personal jurisdiction in the

forum state.” Id. (citation omitted). Instead, the defendant’s contacts with the forum must be

assessed individually. Id. “[A]ctions taken within the forum state by a corporate official in his

official capacity may be considered for purposes of establishing jurisdiction over him in his

individual capacity.” Educ. Testing Serv. v. Katzman, 631 F. Supp. 550, 559 (D.N.J. 1986).

However, actions taken by the corporate entity cannot be imputed to the individual defendant

unless it is established that the individual defendants himself engaged in the specific actions. Id.

       The Court finds at this stage of the litigation Staff4Jobs has presented a prima facie case

for the exercise of specific jurisdiction over Yfantopulos. Yfantopulos purposefully conducted

business in New Jersey and the claims against him result from alleged injuries that arose out of or

relate to those activities. Staff4Jobs alleges Yfantopulos made misrepresentations to Staff4Jobs

that List had the financial capability to make payments as described under the terms of the

Agreement during meetings that took place in New Jersey, including a meeting on September 14,

2016. (ECF No. 15 at 3-5.) It further contends false misrepresentations were exchanged via email

and telephone directed at people in New Jersey. (Id.) Accordingly, Defendants’ Motion to Dismiss

Yfantopolus for lack of personal jurisdiction is denied on this ground.

       B.       Breach of Contract Against Yfantopulos

       Defendants argue Staff4Jobs fails to state a claim for breach of contract against

Yfantopulos because the “Complaint alleges that it entered into an agreement with List.” (ECF No.

14 at 6.) Staff4Jobs does not respond to this argument. (See ECF No. 15.) In fact, Staff4Jobs admits

“Yfantopulos, individually, was not a party to the Agreement with [Staff4Jobs].” (Id. at 9.) As a

result, in their reply Defendants argue since Staff4Jobs offers no response to this argument, it has
                                                  8
essentially abandoned the claim, and the claim should be dismissed with prejudice. (ECF No. 16

a 2.) Indeed, “[w]here an issue of fact or law is raised in an opening brief, but it is uncontested in

the opposition brief, the issue is considered waived or abandoned by the non-movant.” Lawlor v.

ESPN Scouts, LLC, No. 10–5886, 2011 WL 675215, at *2 (D.N.J. Feb. 16, 2011) (citing Conroy

v. Leone, 316 F. App’x 140, 144 n.5 (3d Cir. 2009) (“We find this undeveloped argument has been

waived.”)). Accordingly, Staff4Jobs’ breach of contract claim, Count One, is DISMISSED as to

Yfantopulos.

       C.      Book Account Claim

       Count Two of the Complaint alleges “[t]here is due from the Defendants the sum of

$964,705.29 on a certain book account.” (Ex. A to ECF No. 1 ¶ 11.) Defendants argue Staff4Jobs’

book account claim is duplicative of its breach of contract claim, and therefore, should be

dismissed. (ECF No. 14 at 6.) Staff4Jobs does not respond to this argument. (See ECF No. 15.)

Because this claim is uncontested in Staff4Jobs’ opposition brief, it is also DISMISSED. Lawlor,

2011 WL 675215, at *2

       D.      Piercing the Corporate Veil

       Count Three of the Complaint alleges Yfantopolus “abused the corporate form of List” and

therefore, is also liable for the $964,705.29 due pursuant to the Agreement. (Ex. A to ECF No. 1

¶¶ 12-16.) Defendants argue Staff4Jobs’ Complaint “is devoid of any factual allegations in support

of its veil piercing claim.” (ECF No. 14 at 8.) Specifically, they argue “the Complaint fails to even

allege how the corporate form was allegedly abused, or what ‘fraudulent or other wrongful

activity’ [List] was allegedly used for.” (Id. at 8-9.) Staff4Jobs contends it “has plead facts and

circumstances constituting [Yfantopolus’] fraud and the damages sought.” (ECF No. 15 at 6-7.)

       Pursuant to New Jersey law, “personal liability will only be imposed if it is demonstrated
                                                  9
that the officer or director disregarded the corporate form and ‘utilize[d] the corporation as a

vehicle for committing equitable or legal fraud.’” Rowen Petroleum Properties, LLC v. Hollywood

Tanning Sys., Inc., 899 F. Supp. 2d 303, 308 (D.N.J. 2012) (quoting Marascio v. Campanella, 689

A.2d 852, 858 (N.J. 1997)). A court can “ignore a corporation’s separate entity in order to prevent

it from being used to defeat the ends of justice, to perpetuate fraud, to accomplish a crime, or

otherwise evade the law.” Id. (quoting Melikian v. Corradetti, 791 F.2d 274, 281 (3d Cir. 1986)).

In order to state a claim for piercing the corporate veil under New Jersey law: “(1) there must be

such a unity of interest and ownership that the separate personalities of the corporation and the

individual cease to exist; and (2) the circumstances must indicate that adherence to the fiction of

separate corporate existence would sanction a fraud or promote injustice.” Jurista v. Amerinox

Processing, Inc., 492 B.R. 707, 768 (D.N.J. 2013) (citation omitted). The following factors are to

be considered in determining whether to pierce the corporate veil:

               gross undercapitalization . . . failure to observe corporate
               formalities, non-payment of dividends, the insolvency of the debtor
               corporation at the time, siphoning of funds of the corporation by the
               dominant stockholder, non-functioning of other officers or directors,
               absence of corporate records, and the fact that the corporation is
               merely a facade for the operations of the dominant stockholder or
               stockholders.

Bd. of Trustees of Teamsters Local 863 Pension Fund v. Foodtown, Inc., 296 F.3d 164, 172 (3d

Cir. 2002) (internal citations omitted).

       The Court agrees with Defendants, Staff4Jobs has provided no factual allegations that

would support a veil piercing claim. The Complaint merely alleges:

               13. Yfantopolus has abused the corporate form of L[ist] to advance
               his own personal interests.
               14. L[ist] was undercapitalized and never had the funding to stand
               on its own, without Yfantopolus.
               15. L[ist] is a mere instrumentality through which Yfantopolus
                                                10
               perpetrates fraudulent and other wrongful activity.
               16. L[ist] is a corporate fiction created by Yfantopolus and to
               defraud [Staff4Jobs] and steal the property and services of
               [Staff4Jobs].

(Ex. A to ECF No. 1 ¶¶ 13-16.) These allegations are conclusory statements without factual

support, which is not sufficient to survive a motion to dismiss. Staff4Jobs fails to allege facts

demonstrating a unity of interest and/or ownership that the separate personalities of List and

Yfantopolus ceases to exist. The Complaint fails to allege how the corporate form was abused,

what fraudulent activities Yfantopulos engaged in, and what corporate formalities were not

adhered to. Accordingly, Defendants Motion to Dismiss the piercing the corporate veil claim,

Count Three, is GRANTED.

       E.      Fraud

       Count Four 1 of the Complaint alleges Yfantopolus committed fraud by representing to

Staff4Jobs that List had the financial capability to make payments in accordance with the

Agreement when it knew List did not have the financial capability to make such payments. (Ex. A

to ECF No. 1 ¶ 19.) Defendants argue “[t]he Complaint fails to allege any factual allegations with

the specificity required by Rule 9(b) and further relies on an alleged duty to disclose that is not

supported under New Jersey law.” (ECF No. 14 at 9.) Staff4Jobs contends it is not alleging

Yfantopolus had a duty to disclose, but instead that he made representations to it that List had the

financial capability to make payments in accordance with the Agreement, and that it has

sufficiently plead such. (ECF No. 15 at 7-8.)



1
  The Complaint accidently includes two causes of action identified as “Count Three” as such, for
the purposes of clarity the Court will refer to the fraud count as “Count Four”, the conversion count
as “Count Five,” the quantum meruit count as “Count Six,” and the breach of fiduciary duty count
as “Count Seven.”
                                                 11
       Fraud based claims are subject to a heightened pleading standard, requiring a plaintiff to

“state with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). For

a fraud-based claim, a court may grant a motion to dismiss pursuant to Federal Rule of Civil

Procedure 9(b) if the plaintiff fails to plead with the required particularity. See Frederico v. Home

Depot, 507 F.3d 188, 200–02 (3d Cir. 2007). The level of particularity required is sufficient details

to put the defendant on notice of the “precise misconduct with which [it is] charged.” Id. at 200

(citation omitted). At a minimum, Rule 9(b) requires a plaintiff to allege the “essential factual

background that would accompany the first paragraph of any newspaper story—that is, the ‘who,

what, when, where and how’ of the events at issue.” In re Suprema Specialties, Inc. Sec. Litig.,

438 F.3d 256, 276–77 (3d Cir. 2006) (citation omitted). The heightened pleading standard set forth

in Rule 9(b) applies to Staff4Jobs’ common law fraud claims. Dewey v. Volkswagen AG, 558 F.

Supp. 2d 505, 524 (D.N.J. 2008) (applying Rule 9(b) to CFA and common law fraud claims).

       Staff4Jobs fails to meet the heightened pleading requirements of Federal Rule of Civil

Procedure 9(b). It does not allege what representations regarding List’s financial capability were

made, to whom they were made, when they were made, or where any misrepresentations were

made. See Smajlaj v. Campbell Soup Co., 782 F. Supp. 2d 84 (D.N.J. 2011). Staff4Jobs’s general

allegation that Yfantopulos “made representations to [Staff4Jobs] that L[ist] had the financial

capability to make payments as described under terms of the Agreement” is not sufficient to meet

the heightened pleading standard. (Ex. A to ECF No. 1 ¶ 19.) Accordingly, Defendants Motion to

Dismiss the fraud claim, Count Four, is GRANTED.




                                                 12
         F.     Conversion

       Count Five of the Complaint alleges Defendants “wrongfully took possession of the

staffing services and used them to service third parties” without remitting payment to Staff4Jobs

for the staffing services. (Ex. A to ECF No. 1 ¶¶ 23-27.) Defendants argue this claim is duplicative

of its breach of contract claim, and therefore, should be dismissed. (ECF No. 14 at 11-12.)

       Pursuant to New Jersey law, “conversion is defined as ‘an unauthorized assumption and

exercise of the right of ownership over goods or personal chattels belonging to another, to the

alteration of their condition or the exclusion of an owner’s rights.’” Die Casters Int’l v. United

States, No. 08-4402, 2009 WL 3229857, at *4 (D.N.J. Sept. 30, 2009) (quoting LaPlace v. Briere,

962 A.2d 1139, 1144 (N.J. Super. Ct. App. Div. 2009)). However, courts “have expressly restricted

application of the doctrine of conversion when it seeks to turn on a claim based on breach of

contract.” Longo v. Envt’l Prot. & Improvement Co., Inc., No. 16-09114, 2017 WL 2426864, at

*6 (D.N.J. June 5, 2017).

       Here, Staff4Jobs conversion claim asserts Defendants failed to honor their obligations

under the Agreement, by failing to remit payment for the staffing services provided. (Ex. A to ECF

No. 1 ¶¶ 23-27.) This claim is clearly akin to Staff4Jobs’ breach of contract claim and is therefore

DISMISSED.

         G.     Quantum Meruit

       Count Six of the Complaint alleges Staff4Jobs “sues the Defendants for the value of the

services received by the Defendants upon the promise of the Defendants to pay the amount as

determined in the Agreement. . . . Payment has been demanded and has not been paid.” (Ex. A to

ECF No. 1 ¶¶ 29-30.) Defendants argue Staff4Jobs’ quantum meruit claim is also duplicative of

its breach of contract claim and, therefore, must be dismissed. (ECF No. 14 at 12.) In its opposition,
                                                 13
Staff4Jobs abandoned its quantum meruit claim as to List, but contends that “Yfantopulos,

individual, was not a party to the Agreement” and therefore, is liable under a theory of quantum

meruit. (ECF No. 15 at 9.)

       “Quantum meruit is applied when, absent a manifest intention to be bound, ‘one party has

conferred a benefit on another and the circumstances are such that to deny recovery would be

unjust.’” Fintech Consulting v. ClearVision Optical Co., No. 12-4956, 2013 WL 1845850, at *4

(D.N.J. Apr. 30, 2013) (quoting Weichert Co. Realtors v. Ryan, 608 A.2d 280, 285 (N.J. 1992)).

However, it is well settled that:

               An implied contract cannot exist when there is an existing express
               contract about the identical subject. The parties are bound by their
               agreement, and there is no ground for implying a promise. It is only
               when the parties do not agree that the law interposes and raises a
               promise. When an express contract exists, there must be a rescission
               of it before the parties will be remitted to the contract which the law
               implies, in the absence of that agreement which they made for
               themselves.

Id. (quoting Moser v. Milner Hotels, 78 A.2d 393, 394 (N.J. 1951).

       Staff4Jobs’ quantum meruit claim fails as to both Defendants. The Complaint clearly

alleges Staff4Jobs entered into an agreement with List, where it provided List with staffing services

for compensation. As such, an express contract about the identical subject exists. Therefore,

Staff4Jobs cannot maintain a quantum meruit claim against List.

       The quantum meruit claim also fails as to Yfantopulos. Because Staff4Jobs admits it

entered into the Agreement with List for staffing services, by default, it did not enter into the same

agreement, whether expressly or impliedly, with Yfantopulos. Moreover, the Complaint

acknowledges Staff4Jobs merely conferred a benefit on List, by providing it with staffing services.

Staff4Jobs did not provide staffing services to Yfantopulos. Staff4Jobs also does not allege any

                                                 14
expectation of payment from Yfantopulos. As such, it has not plead a cause of action of quantum

meruit against Yfantopulos. Accordingly, Defendants Motion to Dismiss Staff4Jobs quantum

meruit claim is GRANTED.

         H.     Breach of Fiduciary Duties

       Count Seven of the Complaint alleges Yfantopulos breached his fiduciary duty to

Staff4Jobs “as creditor by converting the assets of L[ist] to his personal use and benefit.” (Ex. A

to ECF No. 1 ¶ 33.) Defendants argue Staff4Jobs’ “cause of action for breach of fiduciary duty []

against [] Yfantopulos is insufficient and, in any event, premature.” (ECF No. 14 at 13.) Staff4Jobs

does not respond to this argument. (See ECF No. 15.) Because this claim is uncontested in

Staff4Jobs’ opposition brief, it is also DISMISSED. Lawlor, 2011 WL 675215, at *2

IV. CONCLUSION

      For the reasons set forth above, Defendants’ Motion to Dismiss is GRANTED. Staff4Jobs

may filed an amended complaint curing all deficiencies by no later than July 26, 2019.



Date: June 27, 2019                                          /s/ Brian R. Martinotti___________
                                                             HON. BRIAN R. MARTINOTTI
                                                             UNITED STATES DISTRICT JUDGE




                                                15
